DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 4, 10, 11, 13, 14, 16-18, 22, 23, 25, 28, 29, 31, 33 (method and test), 34-37, 39, 40, 42, 43 and 45, in the reply filed on 11/8/22, is acknowledged.   The election included the election of the following 9 elected antibodies:
(1) Antibody to protein RBP2b (PVX_094255) which protein corresponds to SEQ ID NO:61;

(2) Antibody to protein PVX_087885 which protein corresponds to SEQ ID NO:45;

(3) Antibody to protein PVX_099980 (LO1) which protein corresponds to SEQ ID NO:1;

(4) Antibody to protein PVX_096995 which protein corresponds to SEQ ID NO:3;

(5) Antibody to protein PVX_097625 which protein corresponds to SEQ ID NO:67;

(6) Antibody to protein PVX_112670 which protein corresponds to SEQ ID NO:23;

(7) Antibody to protein PVX_003770 which protein corresponds to SEQ ID NO:37;

(8) Antibody to protein PVX_000930 which protein corresponds to SEQ ID NO:109; and

(9) Antibody to protein PVX_084720 which protein corresponds to SEQ ID NO:35.

The traversal is on the ground(s) that Chuquiyauri et al only teaches whether antibodies are present or not and does not distinguish between recurrence, re-infection and relapse episodes.  They argue that only PvEBP in Kerhoff et al responded well.  These arguments have been fully and carefully considered but are not deemed persuasive.  The method steps in instant claim 1 are identical to those taught by Chuquiyauri et al, e.g., detecting a level of antibodies to a plurality of antigens in a sample from the subject with at least one antibody recited in the Markush group.  Instant claim 1 provides no means or direction for determining a ‘likelihood of specific timing of infection”, e.g., the only active step is measuring at least one antibody to a protein.  Chuquiyauri et al discloses a proteome array containing 2233 P.vivax proteins including at least PVX_082650, PVX_079625, PVX_000930, PVX_092995, PVX_087885 and PVX_082650 (all recited in instant claim 1) amongst others (Abstract; "Protein microarray analysis using a P. vivax asexual bloodstage proteome array" on p.802; Table 3; Supplemental Table 1). Blood from patients was used to test the presence of antibodies on the array and distinguish between recurrence, re-infection and relapse episodes (Table 1; Figure 1).  See Table 1 which recites recurrences, relapses and reinfections and Figure 1 which shows the number of Plasmodium vivax relapses and reinfections in patient populations.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-4, 10, 11, 14, 16-17, 22-23, 25, 29, 31, 33-37, 39-40, 42-43, 45 and 47 are currently pending.
Claims 18, 20, 21 and 33 (apparatus), drawn to the apparatus are hereby withdrawn from consideration for being drawn to a non-elected invention.  Applicants have cancelled claims 18, 20 and 21 and amended claim 33 to delete the apparatus.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  the claims contain non-elected subject matter which should be removed from the claim.  
The members of the Markush group in claims 1 and 3 do not share a “single structural similarity”.
Claims 1 and 3 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of these antibodies is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the antibodies bind to completely different proteins with different structures and there are numerous different combinations possible.  The different combinations and members in the assays would, in turn, produce different results and detect different proteins which means they are different assays.  Assays that use different antibodies detect different antigens and are, therefore, different products.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  The claims may just be set to the elected 9 antibodies with removal of the non-elected antibodies, e.g., claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 10, 11,14, 16-17, 22, 23, 25, 28, 29, 31, 33-37, 39, 40, 42, 43, 45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the preamble recites that the test is to determine a likelihood of a specific timing of infection by P. vivax or P. ovale by measuring the level of at least one antibody to the RBP2b (PVX 094255) protein, yet there are no steps which correlate a specific level or even the presence with the “timing of infection”.  There is also no ‘active’ step, e.g., a contact step, etc.  Accordingly, the method is incomplete.  It is also unclear which antibodies detect P.vivax versus P.ovale.  The claims do not make this clear.  If the assay contains a single antibody to a P.vivax protein (as allowed by the scope of the claims), it would not possess the ability to detect P.ovale.  Further, some of the dependent claims refer to ‘the blood’, but claim 1 does not recite the source of the sample.  Appropriate clarification and/or correction is required.
Claim 3 is vague and indefinite because it refers to a long list of proteins by letters/name alone and it is unclear what structures are encompassed by these designations.  The claims should include the appropriate SEQ ID NOS. for these proteins.  Appropriate clarification and/or correction is required.
Claim 16 is vague and indefinite because it us unclear what technology allows for a “continuous measurement of antibody”.  This language is vague and indefinite and the metes and bounds cannot be understood.  An ELISA, for example, is a single test.  One would need to do more than one test because these systems are not ‘continuous’, e.g., they do not run by themselves in a continuous fashion.  Appropriate clarification and/or correction is required.
Claim 17 is vague and indefinite due to the use of the Trademarks in the claim and the use of them as “e.g., examples”.  This leaves the claim unclear.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. l 12, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular method and, accordingly, the identification/description is indefinite.  The use of the parentheticals and “e.g.,” is also vague and indefinite in the claim as it makes it unclear if these particular systems are part of the claim.  The phrase "for example" or “e.g.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 22 is vague and indefinite because it fails to contain a correlation step.  The claim recites performing the diagnostic test of claim 1 “to thereby identify individuals with a high probability of being infected with liver-stage hypnozoites’, but does not recite a correlation step, e.g., which antibodies or combination of antibodies indicate a ‘high probability of being infected with liver-stage hypnozoites’.  The method of claim 1 may be used to determine antibodies to P.vivax or P.ovale antibodies which may indicate infection with the organisms, but it is unclear how the ‘probability of being infected with liver-stage hypnozoites’ is determined.  This wording is vague and indefinite.  Appropriate clarification and/or correction is required.
	Claims 23, 25, 28, 29 and 33 are vague and indefinite because there is no correlation with the time periods and the antibodies in the claims.  It is unclear what cutoffs and which antibodies correlate to a specific infection or how one would necessarily determine a ‘last infective mosquito bite”.  With respect to claim 33, it is unclear how “frequency of infections during a time period’ or last infection could be determined solely by detecting the presence of antibodies.  This will not give you a time point of exposure to infection.  Appropriate clarification and/or correction is required.
	Claim 34 is vague and indefinite because it is unclear how detecting antibodies can distinguish between a ‘presymptomatic’ and ‘asymptomatic’ infection of either P.vivax or P.ovale.  Appropriate clarification and/or correction is required.
	Claim 35 is vague and indefinite because there are no method steps which would allow one to determine a ‘dormant infection’ where the P.vivax or P.ovale is in the liver”.  The claims do not include liver samples and if blood is being used in the assay, how is one going to determine the P.vivax or P.ovale is in the liver.  This method step is incomplete and the steps do not allow one to make this determination.  Appropriate clarification and/or correction is required.
	Claims 36 and 40 lack antecedent basis for in “the blood”.  Claim 1 does not recite the use of blood, just “a sample”.  The sample could be from any source.  Appropriate clarification and/or correction is required.
	Claim 36 is also vague and indefinite because it is unclear which antibodies in claim 1 will detect a dormant infection in the liver, but not show significant levels in blood.  Also, there are no steps for how to reveal what is lying dormant in the liver, e.g., antibodies in the liver.  Appropriate clarification and/or correction is required.
	Claim 37 is vague and indefinite because it is unclear how ‘progression of infection’ in a population is determined by the method steps in this claim.  There are no method steps which correlate with testing a plurality of subjects.  Appropriate clarification and/or correction is required.
	Claim 39 has not method steps which correlate to determine whether the infection is new, e.g., starting’ or has reacted peak exposure of individuals who are naïve to the strain of P.vivax or P.ovale causing the infection.  Claim 39 only recites measuring at least one antibody.  Nothing else is recited so it is very unclear how one would determine this or make said correlation.  Appropriate clarification and/or correction is required.
	Claim 40 is vague and indefinite because it is unclear what is meant by an ‘infection parameter’.  Appropriate clarification and/or correction is required.
	
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 10, 14, 16, 17, 23, 25, 28, 29, 33, 34, 36, 37, 45, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuquiyauri et al (Amer. J. Trop. Med and Hygiene. October 7, 2015; 93(4): 801-809 and Suppl. Table 1); provided by Applicants.
	Chuquiyauri et al discloses a proteome array containing 2233 P.vivax proteins including at least PVX_082650, PVX_079625, PVX_000930, PVX_092995, PVX_087885 and PVX_082650 (all recited in instant claim 1) amongst others (Abstract; "Protein microarray analysis using a P. vivax asexual bloodstage proteome array" on p.802; Table 3; Supplemental Table 1). Blood from patients was used to test the presence of antibodies on the array and distinguish between recurrence, re-infection and relapse episodes (Table 1; Figure 1), e.g., the likelihood of timing of infection.  Applicants recite a diagnostic test that includes determining a level of antibodies to at least one antigen from P.vivax or P.ovale and specifically recite antigens: PVX_082650 (SEQ ID NO: 59), PVX_079625 (SEQ ID NO: 67), PVX_000930 (SEQ ID NO: 109), PVX_092995 , PVX_087885 (SEQ ID NO: 45).  The reference comprises determining a plurality of antibodies at different time points.  The reference teaches that regional elimination and global eradication require accurate and population-deployable tools to estimate parasite prevalence and malarial disease incidence.  See page 801, column 2.  The authors state that this is the first large-scale analysis in which immune responses to relapsed versus reinfection of P.vivax infection in a hypoendemic human population were compared.  They also recite that previous studies indicated that asymptomatic relapse is common in P.vivax malaria, the despite the more widely recognized phenomenon of relapse leading to symptomatic infection and seeking of medical care.  Page 807 recites that this protein microarray provides immediate tools to apply to seroepidemiology of malaria with regard to surveillance, control and elimination and that these tools may be used in the future to establish decay kinetics of antibody responses to different specific antigens, thereby allowing estimates of previous infection.  The method steps in instant claim 1 are identical to those taught by Chuquiyauri et al, e.g., detecting a level of antibodies to a plurality of antigens in a sample from the subject with at least one antibody recited in the Markush group.  Instant claim 1 provides no means or direction for determining a ‘likelihood of specific timing of infection”, e.g., the only active step is measuring at least one antibody to a protein.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 31, 35, 39, 40, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuquiyauri et al (Amer. J. Trop. Med and Hygiene. October 7, 2015; 93(4): 801-809 and Suppl. Table 1; provided by Applicants) in view of Kerkhof, K. et al. ('Serological markers to measure recent changes in malaria at population level in Cambodia’, Malaria journal. 2016 Dec. vol. 15. no.1. e.529; provided by Applicants).
	The teachings of Cuquiyauri et al are set forth above.  However, Cuguiyauri et al do not specifically state their test can identify individuals with a high probability of being infected with liver-stage hypnozoites (claim 22), or particularly estimate the time since last PCR-detectable blood-stage parasitemia or last infective mosquito bite (claim 31), or for detecting a dormant infection where the P.vivax or P.ovale is in the liver but not present in significant levels in the blood (claim 35) and determining peak exposure to naïve individuals (claim 39).
Kerkhof et al discloses using a multiplex bead-based immunoassay for testing patient sera for 19 different Plasmodium antigens including PvDBP and PvEBP from P.vivax (Abstract; Figures 1-2;Table 1; "Bead-based immunoassay" on p.4). Antibody decay was also measured in 642 individuals over time (p.6, left col., para.2; Figure 4). The reference teaches a multiplex immunoassay to measure the intensity of antibody responses against 19 different Plasmodium specific antigens, coming different human malaria parasites and two vector saliva antigens.  8,439 blood samples were analyzed.  The analysis involved a random selection from two selected surveys, and an additional set of blood samples of individuals that were randomly re-sampled three, four or five times. A generalized estimating equation model and linear regression models were fitted on log transformed antibody intensity data.  Results showed that most (17/21) Ab-responses are higher in PCR positive than PCR negative individuals. Furthermore, these antibody-responses follow the same upward trend within each age group. Estimation of the half-lives showed differences between serological markers that reflect short- (seasonal) and long-term (year-round) transmission trends. Ab levels declined significantly together with a decrease of PCR prevalence in a group of malaria endemic villages, e.g., instant claim 31.  See first page of Kerkhoff.  Page 2 of Kerhoff (paragraph 2) teaches that the half-lives of antibodies must be known in order to provide information on recent or past malaria exposure in serological blood antibody tests.  Paragraph 3 teaches that from an immunological point of view, partial protective immunity to malaria is built up after recurrent infections, typically over a period of several years of exposure. Hence, different types of memory are expected based on the frequency of short- (several months) and long-lived plasma cells (years). In areas of seasonal malaria transmission, it is assumed that short-lived plasma cells appear early in life and long-lived plasma cells later on, which can be used to understand the measurements of Ab half-lives. This PCR information could be used to determine the last detectable blood stage parasitemia, e.g., instant claim 31. It is important to consider the different parasite life stages (skin, liver and early blood stages) as well. Producing Abs against sporozoites or merozoites is challenging, due to the short time that sporozoites need to reach and penetrate liver cells, and for merozoites to reinvade erythrocytes. Strong Ab-responses are expressed against early blood stage antigens, which can be more useful in estimating cumulative exposure.  So, these immunological assays could identify individuals with a high probability of being infection with liver-stage hypnozoites, e.g., instant claim 22, as well as frequency of infections over a time period (claims 33), dormant infections (claim 35) and high degree of probability for liver-stage infection (claim 36).
	With respect to claims 40, 42 and 43, while page 807 of Cuguyiyauri recites that this protein microarray provides immediate tools to apply to seroepidemiology of malaria with regard to surveillance, control and elimination and that these tools may be used in the future to establish decay kinetics of antibody responses to different specific antigens, thereby allowing estimates of previous infection, Kerkhof teaches and provides actual reduction to practice of measuring antibody decay in over 642 individuals and uses infection parameters along with antibody decay to determine peak exposure data.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a variety of different antibodies with different half-lives and to determine decay in the level of each antibody in the blood and use it to determine an infection parameter(s).   The antibodies and protein microarrays used by Cuguyiyauri provide additional antigens and antibodies that could be used in the methods taught by Kerkhoff.
Status of Claims:
No claims are allowed.
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest this particular combination of antibodies in diagnostic methods of detection of P.vivax or P.ovale.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/          Primary Examiner, Art Unit 1645                                                                                                                                                                                              	12/12/22